DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 5-7 are amended. Claims 1-7 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0179470 A1) in view of Fujiki (US 2019/0190064 A1) and Kobayashi (US 2015/0093580 A1).
Regarding claims 1 & 4-6, Choi teaches a positive electrode material, comprising:			primary particles of a positive electrode active material in the form of secondary particles formed by aggregation of the primary particles, wherein the positive electrode active material has a layered structure and a composition represented by LiNixCoyMnzO-2 (where x is from 0.7 to 0.99; y and z each range from more than 0 to less than 1), which overlaps with the presently claimed composition (Figs. 6A-D; [0040], [0048]-[0050] & [0074]); and					an electronic conductor having a composition represented by AMO3 (where A can include at least one of La, Sr, Ca and Ba; and M can include at least one of Ni and Mn), which overlaps with the presently claimed composition, present on an entire surface of the primary particles which inherently includes both an outer surface and an inner surface of the primary particles of the positive electrode active material ([0051]-[0057] & [0071]). Since the primary particles of the positive electrode active material have entirely covered surfaces and are formed by aggregation of primary particles of the positive electrode active material with the electronic conductor on surfaces thereof, it follows that the electronic conductor is considered be in contact with two or more adjacent primary particles due to aggregation of the electronic conductor coated primary particles.   										However, Choi is silent as to (1) the positive electrode active material having a layered rock salt structure and (2) each primary particles of a positive electrode active material having a void with an average inner diameter of 0.5 microns or greater communicating between the surface and at least the interior.									Fujiki teaches a secondary battery positive electrode active material comprising a lithium nickel cobalt manganese oxide having a layered rock salt structure ([0063]-[0068]).			It would have been obvious to one ordinary skill in the art, before the effective filing date .

Claims 2-3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0179470 A1), Fujiki (US 2019/0190064 A1) and Kobayashi (US 2015/0093580 A1), as applied to claims 1 & 4-6 above, and further in view of Kim (US 2019/0173076 A1).
Regarding claim 7, Choi as modified by Fujiki and Kobayashi teaches the positive electrode material according to claim 1, wherein the secondary particles have an average particle size of about 0.5 microns to about 100 microns or of 1 micron to about 30 microns ([0074]). Since the secondary particles can include particles having an average particle size of 3 microns or less, one of ordinary skill in the art would expect inner diameters of the voids of the secondary particles formed by aggregation of spherical primary particles to be less than 3 microns.  			However, Choi is silent as to a center line of the voids having one or more branches.		Kim teaches a positive electrode active material comprising a secondary particle formed by aggregating a plurality of primary particles, wherein the secondary particle comprises pores including an open pore in the center of the internal part of the secondary particle ([0022]-[0036]). It is understood that the open pore at the center of the internal part can be reasonably equated to the claimed “center line of the voids having one or more branches” wherein the one or more branches include one or more conduits from the center of the internal part of the secondary particle to outside the secondary particle.									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a center line of the voids with one or more branches in order to allow the electrolyte solution carrying the lithium ions to flow in and out of the active material of the secondary particle as taught by Kim ([0029]).
Regarding claims 2-3, Choi as modified by Fujiki, Kobayashi and Kim teaches the positive electrode material of claims 1 & 4-7, as shown above, but is silent as to a DBP oil absorption amount being not less than 22 mL/100 g and not more than 49 mL/100 g (claim 2); and a DBP oil absorption amount being not less than 38 mL/100 g and not more than 44 mL/100 g (claim 3).											prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.    

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that combination of Choi and Kobayashi does not fairly teach or suggest a positive electrode active material having the presently claimed void feature, the examiner respectfully disagrees.									In particular, applicant argues that even if one of ordinary skill in the art would have . 											
    PNG
    media_image1.png
    516
    652
    media_image1.png
    Greyscale


Specifically, the first type of void results from the aggregation of the primary particles whereas the second type of void results in particular from granulating the primary particles of the positive electrode active material as shown in figs. 1-2 of Kobayashi. The second type of void can include a through-hole, an open pore, and/or a closed pore with open pores making up a majority of the second type of voids as taught by Kobayashi ([0043] & [0050]). Moreover, when the average open pore diameter is preferably 0.1 µm or greater and 5 µm or less, a sufficient amount of the positive electrode active material per volume can be formed which contributes to charge and discharge while evenly releasing stress inside by preventing stress concentration at a local place of these large pores and ensuring that a conductive material and an electrolyte can be easily included to ensure a sufficient stress release effect due to the pores as taught by Kobayashi ([0050]). Accordingly, the subject matter of claim 1 is found to be obvious over the combined teachings of Choi, Fujiki and Kobayashi.									Thus, in view of the foregoing, claims 1-7 stand rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  									A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727